Rosenberry, J.
Upon the appeal of the executor it is claimed that there was not sufficient evidence to overcome *138the presumption that, the service having been rendered to a near, relative, it was therefore presumed to be gratuitous. It appears from the opinion of the trial couit that he considered the matter, giving full effect to the contention made here by the executor, and found that there was sufficient evidence to overcome the presumption. We see no reason for disturbing the court’s finding in that respect.
Upon the authority of Will of Boeck, 160 Wis. 577, 152 N. W. 155, the county court was of the opinion that although the claimant was a son-in-law and not a child of the testatrix, nevertheless the provisions of paragraph 7 of the will should apply and offset the claim of Allie Lezvis against the legacy of Annie Lezvis. The trial court says:
“From the, four corners of the will, read in the light of surrounding circumstances, the intent of this testatrix is clearly discernible.
“She first makes a liberal provision, considering the size of her estate, for the future education and care of her two adopted grandchildren, and divides the residue equally among her children, and in the most emphatic manner declares, in' effect, that no action on the part of one branch of the family shall work to the detriment of the others. I have not the slightest doubt that this identical claim was in her mind when she made the seventh paragraph of her will and that it was her intent that should a claim be allowed for the care of Rita in the Lewis home, the same should be deducted from the bequest to Mrs. Lezvis. That such a claim shall not work to the detriment of her other children seems clearly the intent. To allow this claim and fail to require its payment out of the share of Mrs. Lezvis would be doing plain violence to the wish of the testatrix.”
The construction placed upon the transaction by the trial court in effect amends the will of the testatrix. The language of the seventh paragraph does not include the husband or wife, as the case might be, of any of her children. In Will of Boeck, 160 Wis. 577, 152 N. W. 155, the testator owned eighty acres of land described as the *139south half of the northwest quarter of section 13. He disposed of all of his property with the exception of the southwest quarter of the northwest quarter, which was not mentioned in the will, nor did the will contain a residuary clause. To his son Herman August Boeck he gave the northeast quarter of the northwest quarter of section 13, which he did not own. In the light of the surrounding circumstances it was the opinion of this court that the intent of the testator to give his son Herman August the southwest quarter of the northwest quarter, which he did own and which was not otherwise disposed of by the will, was clearly apparent, and the will was so construed. The terms of the will, in the light of the surrounding facts and circumstances, were not applicable to the situation that confronted the testator. It was clearly apparent that he intended to give forty acres of land to his son Herman, and the only land which was available for that purpose was the southwest quarter of the northwest quarter. Here, however, no uncertainty of meaning arises by applying the words of the will to the subject with which it deals, nor. is there any ambiguity in the language itself. It may well be suspected that the testatrix intended to do what the trial court says she intended to do, but that intention does not become apparent either from the language of the will standing by itself or when applied to the circumstances which surrounded the testatrix. The trial court says that there is no doubt in his mind that the testatrix had in her mind the claim under consideration. A daughter' and a son lived with her in her home and took care of her. There is no reason disclosed by the record why the terms of the will were not applicable to such claims as might be put forward by the son or the daughter who lived with her. There existed a situation to which the language was applicable. We are of opinion that the word “children” cannot be extended by construction to include the husband of a child. We are cited to no case so *140holding, and the great weight of authority is against it. 11 Corp. Jur. 753, cases cited in notes 98 and 99.
By the Cou-rt. — That part of the order, appealed from by the legatee, Annie Lewis, is reversed. That part of the order appealed from by the executor is affirmed. The case is remanded with directions to the county court to enter judgment in accordance 'with this opinion. Disbursements to be paid out of the estate. No other costs to be taxed.
Eschweiler, J., dissents.